Title: From Thomas Jefferson to Thomas Leiper, 9 December 1792
From: Jefferson, Thomas
To: Leiper, Thomas



December 9. 1792.

Th: Jefferson presents his compliments to Mr. Lieper and, according to the conditions of his lease, informs him he shall relinquish it at the end of three months from this date. He thinks it probable he can find a good tenant for Mr. Lieper, and shall do it with pleasure. Nothwithstanding what was done by the plaisterer the passage leaked excessively with the last rain.—Th:J. will be obliged to Mr. Lieper for an acknolegement of the receipt of notice lest the date should be forgotten.
